Citation Nr: 9915626	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  95-066 79	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a left 
elbow injury with resection of left radius head and neck and 
degenerative joint disease, currently evaluated as 30 percent 
disabling, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1998).

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1965 to 
July 1967.  

By a September 1990 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
granted service connection for residuals of an injury to the 
left elbow, status post resection of head and neck of left 
radius, and assigned a 10 percent disability rating effective 
from November 1988.  By a September 1994 rating action, the 
RO denied an increased rating for this service-connected 
condition, and the veteran perfected an appeal in this 
regard.  By a May 1997 rating action, the RO increased the 
rating for "left shoulder injury with resection of left 
radius head and neck and degenerative joint disease" to 30 
percent, effective from July 1994.

In July 1997, the Board of Veterans' Appeals (Board) remanded 
the veteran's claim for additional development.  In a March 
1999 supplemental statement of the case, the RO confirmed the 
30 percent rating for the veteran's service connected left 
elbow condition. 

As noted in the prior remand, in the May 1997 rating action 
and statement of the case, the RO characterized the veteran's 
service-connected condition as one involving the left 
shoulder.  However, the substantive discussion and legal 
analysis in both documents centered on the veteran's left 
elbow.  Therefore, the Board considers the reference to the 
left shoulder to be a mere typographical error.  

On his February 1995 Form 9, the veteran requested a hearing 
at the RO before a member of the Board.  This Travel Board 
hearing was scheduled to take place in March 1997.  However, 
the veteran subsequently advised the RO in writing that he 
was unable to make the hearing due to a lack of funds or 
transportation to Roanoke.



FINDINGS OF FACT

1.  The veteran has asserted that his residuals of a left 
elbow injury with resection of left radius head and neck and 
degenerative joint disease are worse than currently evaluated 
by the RO; all relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's service-connected residuals of a left elbow 
injury with resection of left radius head and neck and 
degenerative joint disease is productive of disability 
equivalent to no greater than impairment of radius with loss 
of bone substance and marked deformity; ankylosis or flail 
joint of the left elbow is not demonstrated functionally or 
objectively; the scar is well healed.  


CONCLUSIONS OF LAW

1.  The veteran has stated a well grounded claim for an 
increased rating for residuals of a left elbow injury with 
resection of left radius head and neck and degenerative joint 
disease, and VA has satisfied its duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left elbow injury with resection of left 
radius head and neck and degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1, 4.2, 4.7, 4.14, 4.20, 4.31, 4.40, 4.45, 
4.71 Plate I, 4.71a, Diagnostic Codes 5003, 5205, 5206, 5207, 
5208, 5209, 5210, 5211, 5212, 5213, 7803, 7804, 7805 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By a September 1990 rating decision, the RO granted service 
connection for residuals of left elbow injury, status post 
resection of head and neck of left radius.

In a July 1994 written statement, the veteran asserted that 
he had discomfort of his left elbow, which especially 
bothered him in the cold months.  The disability had always 
limited certain tasks, including lifting.  The veteran would 
visit a VA hospital off and on for heat treatment.  

The veteran underwent a VA joint examination in August 1994.  
He reported continued pain and said that he could not lift 
more than 50 lbs.  He noticed aching in his elbow during the 
winter and would take Motrin as needed (although he did not 
require it on a regular basis).  The veteran asserted that 
his left elbow condition had prevented him from getting 
certain jobs, and that he was currently only able to work as 
a driver, as it did not require any lifting.  Upon 
examination, there was no swelling or deformity of the left 
elbow.  The veteran had a four-inch surgical scar on the 
anterior surface of the left elbow.  Range of motion was 
normal.  The veteran had no tenderness to palpation nor any 
bony deformity which could be felt or palpated.  Muscle 
development was equal in both arms; there was no atrophy on 
the left.  By X-ray the veteran apparently had post-surgical 
deformity of the left elbow with degenerative joint disease.  

By a September 1994 rating decision, the RO confirmed the 10 
percent rating for residuals, injury to left elbow, status 
post resection of head and neck of left radius.  

In his September 1994 notice of disagreement, the veteran 
asserted that his left elbow had continued to cause him pain 
and discomfort since he injured it during active duty.  He 
could not even lift his left arm.  

In his February 1995 substantive appeal, the veteran 
essentially reasserted that he was limited to certain tasks 
due to his left elbow condition and described his arthritis 
as being quite painful.  

In a March 1997 written statement, the veteran reported that 
he still had pain in his left elbow, especially in the winter 
months.  He continued to take medication for this condition.  
His motion was not good and his alignment was "pretty bad," 
particularly in attempting to lift.  He was limited to a 
certain degree of movement.  His flail joint displayed loss 
of motion and a lot of "false movement."  The veteran 
asserted that he was unemployed at present, and could only 
work part time due to his left elbow condition.

In April 1997, medical records from the VA Medical Center 
(VAMC) in Richmond, Virginia, were associated with the claims 
file.  These records reflect, in pertinent part, surgeries 
and follow-up treatment in 1996 relating to abscesses of the 
left forearm apparently caused by cellulitis.  On an 
admission in November 1996, the cellulitis was attributed to 
an intravenous injection. 

The veteran underwent another joint examination for VA 
purposes in May 1997.  He complained of "weather ache," 
occasional swelling, pain with increased use, and increased 
pain depending on the amount of weight lifted.  The veteran 
had increased pain after using his elbow for strenuous 
activities such as pushing down or heavy lifting.  He avoided 
certain activities to decrease his pain.  He did not use his 
left arm except for "helpful extremity."  He did not do any 
heavy lifting, pushing, or pulling.  The veteran denied any 
trouble with gripping and denied any neurological symptoms.

Upon examination, the veteran had an increased carrying 
angle, or valgus deformity, involving the left elbow of 15 
degrees.  The right elbow had six degrees.  There was a well-
healed surgical scar extending from the lateral aspect of the 
left elbow to the proximal forearm, measuring four 
centimeters.  There was surrounding swelling.  A slight 
increase in laxity involving the lateral ligament of the left 
elbow was noted.  Elbow range of motion was from 10 degrees 
to 150 degrees, equal to the opposite side.  The veteran 
lacked 10 degrees of full supination and went from 0 degrees 
to 50 degrees.  No crepitus on range of motion was noted, but 
there was generalized thickening involving the elbow joint.  

X-rays of the elbow revealed "classic degenerative changes" 
involving the ulnar and distal humerus.  There was no radial 
head; at least two centimeters of it had been resected.  The 
examiner's impression, in pertinent part, was that the 
veteran had increased valgus deformity and mild laxity 
involving the radial collateral ligament.  He had lost some 
ability to supinate his hand as a result.  His activities had 
been significantly restricted in terms of avoiding strenuous 
and heavy work with the left arm.  

By a May 1997 rating action, the RO increased the rating for 
"left shoulder injury with resection of left radius head and 
neck and degenerative joint disease" to 30 percent, 
effective from July 1994.

In a June 1997 written statement, the veteran asserted that 
he had "false movement" due to loss of bone substance, as 
well as bad alignment, functional loss, and weakness.  His 
hand and wrist did not approach full pronation, which was 
seriously disabling.  

In July 1997, the Board remanded the veteran's claim for 
additional development.

In an August 1997 letter to the veteran, the RO requested 
that he submit evidence showing treatment for his left elbow 
condition from April 1997 to present.  The veteran did not 
respond to this letter.  

In October 1997, additional records from the Richmond VAMC 
were associated with the claims file.  These records, in 
pertinent part, are duplicative of those summarized above.  

In December 1997, the veteran underwent another joints 
examination for VA purposes.  In his report, the VA examiner 
first noted that he did not have the claims file available 
for review.  Normal range of motion for the elbow was noted 
to be from 0 degrees of extension to 145 degrees of flexion.  
Upon examination, the veteran had 20 degrees to 135 degrees 
flexion, meaning that he was unable to extend his elbow 
beyond 20 degrees or had a contracture of approximately 20 
degrees.  He had an increased cubital carrying angle of 15 
degrees on that extremity as compared to 7 degrees on his 
right and normal extremity.  The veteran also demonstrated 
increased valgus and varus laxity involving the elbow, but 
there was no significant anterior or posterior laxity 
involving the elbow, so in the examiner's opinion, it did not 
qualify specifically as a flail joint.  

Normal pronation to the elbow and wrist was noted to be from 
0 to 80 degrees; the veteran demonstrated 0 to 85 degrees of 
pronation.  Normal supination was noted to be from 0 to 85 
degrees; the veteran demonstrated 0 to 65 degrees of 
supination.  The veteran gave a history of having increased 
pain and discomfort with weather: during the summertime he 
did not have trouble with his elbow, but his problems 
worsened during the winter.  When he did have aches and 
pains, he often relied upon Advil to relieve it.  The veteran 
would occasionally take a prescribed Percocet if the pain was 
severe.  He would not use the extremity when his pain 
worsened; he simply limited use by holding it to his side or 
by propping it up on pillows when sleeping.  

The VA examiner noted that he could not adequately assess 
from the veteran's history how much further loss of range of 
motion was due to fatigability or how much further weakened 
movement was due to increased pain or discomfort.  It was not 
clinically possibly to do that; the VA examiner could only 
rely upon what was available to him the day of the 
examination.  It was the examiner's opinion, however, that 
pain would certainly limit the veteran's ability to utilize 
the elbow as well.  The examiner noted that the veteran's 
present range of motion (which exceeded 50 degrees) was not 
equivalent to ankylosis.  

The veteran worked as a counselor and was able to carry out 
all activities he needed to do for the job, except for 
playing strenuous sports such as throwing and catching.  
Otherwise, he was able to carry on meaningful employment.  
The examiner did not believe that the veteran would have been 
capable of heavy labor that required lifting in excess of 20 
to 30 pounds with that extremity.  The extremity was not 
stable enough to withstand those kinds of forces.  The 
veteran would not be able to climb, crawl sufficiently or 
support himself with a one arm support using that extremity.  

The veteran underwent another joints examination for VA 
purposes in February 1999.  It was noted that the veteran was 
right hand dominant and presently unemployed.  The claims 
file was available and reviewed by the examiner, who was the 
same physician who conducted the December 1997 examination.  
The veteran reported aches and pains primarily caused by 
changes in weather and season.  He avoided heavy lifting 
since his left arm would not support it.  He did not do 
pushups or pull-ups or a great deal of pushing or pulling 
with the extremity.  He did not use the arm to lift himself 
up out of a chair because he did not trust it.  With normal 
activities of daily living, he did not have a great deal of 
pain involving the arm and only took Ibuprofen occasionally.  
The examiner noted that the abscesses suffered by the veteran 
on both arms were not due to his service connected 
disability.

Upon examination, the left elbow had a well-healed surgical 
scar on the lateral aspect that measured 6 centimeters.  
There were multiple surgical scars involving both forearms.  
The left elbow had an increased carrying angle or cubitus 
valgus positioning of 20 degrees where as the right elbow had 
10 degrees.  There was increased laxity involving the medial 
collateral ligament, and the elbow, when stressed in valgus, 
could be displaced to 30 degrees.  There was some instability 
involving the elbow itself.  Elbow extension lacked 10 
degrees of being fully extended and had flexion to 130 
degrees whereas the veteran's right arm revealed 10 degrees 
less than having full extension and flexion to 140 degrees.  
A normal elbow range of motion was anywhere from 0 to 145 
degrees.  The veteran had full pronation involving his left 
forearm but supination was limited from 0 to 10 degrees with 
normal supination being from 0 to 85 degrees and normal 
pronation being from 0 to 80 degrees. 

Radiographs of the elbow revealed degenerative joint changes 
which were diffuse involving the humeral and ulnar joint.  
The radial head and proximal radial had been resected 
radiographically.  These X-rays were done in May 1997 and no 
additional X-rays were done.  

The examiner's impression was that the veteran had status 
post radial head fracture with resection of the radial head 
as a former treatment resulting in increased valgus deformity 
and some increased ligament laxity involving the medial 
collateral ligament.  The elbow was not flailed nor was it 
fused in a fixed position, but there was instability present.

According to the VA examiner, the veteran was unable to do 
any loaded activities that required a great deal of force 
such as to support body weight with the left upper extremity.  
The VA examiner was unable to say if the veteran had weakened 
movement, increased pain, or incoordination with excess use 
of the arm, and was unable to state to what number of degrees 
of additional range of motion that that would interpret to if 
he had those conditions.  According to the examiner, the 
scope of the examination did not allow this to be explored to 
the extent that was necessary to give an objective answer. 

In a March 1999 supplemental statement of the case, the RO 
confirmed the 30 percent rating for left elbow injury with 
resection of the left radius head and neck and degenerative 
joint disease.  

II.  Analysis

The first responsibility of a claimant is to present a well 
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that the symptoms of his residuals of a left elbow injury 
with resection of left radius head and neck and degenerative 
joint disease, are worse than currently evaluated, and he has 
thus stated a well grounded claim. 
 
VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist includes obtaining available records which are 
relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  It may include providing the veteran 
with a medical examination to determine the nature and extent 
of his disability.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Department in this case has accorded the veteran 
four examinations and obtained outpatient medical records.  
The duty to assist has been satisfied.  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  When 
an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.   

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination, and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40 (1998).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).

The veteran is right hand dominant.  The criteria used for 
evaluating elbow disabilities of the minor extremity are as 
follows:

5205  Elbow, ankylosis of:
  			Unfavorable, at an angle of less than 50° or 
with 
   			       	complete loss of supination or 
pronation . . . . . .  50		 		Intermediate, at an 
angle of more than 90°, or between 
   				70° and 50°. . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . 40
Favorable, at an angle between 90° and 70° . . 
. . . . . . .  30 

5206  Forearm, limitation of flexion of
  			Flexion limited to 45° . . . . . . . . . . . . 
. . . . . . . . . . . . . .   40   
Flexion limited to 55° . . . . . . . . . . . . 
. . . . . . . . . . . . . . . 30   
  			Flexion limited to 70° . . . . . . . . . . . . 
. . . . . . . . . . . . . .   20   
  			Flexion limited to 90° . . . . . . . . . . . . 
. . . . . . . . . . . . . . . 20   
  			Flexion limited to 100° . . . . . . . . . . . 
. . . . . . . . . . . . . . . 10   
  			Flexion limited to 110° . . . . . . . . . . . 
. . . . . . . . . . . . . . . . 0   

5207  Forearm, limitation of extension of
  			Extension limited to 110° . . . . . . . . . . 
. . . . . . . . . . . . . . 40   
  			Extension limited to 100° . . . . . . . . . . 
. . . . . . . . . . . . . . 30   
  			Extension limited to 90° . . . . . . . . . . . 
. . . . . . . . . . . . . . 20   
  			Extension limited to 75° . . . . . . . . . . . 
. . . . . . . . . . . . . . 20   
  			Extension limited to 60° . . . . . . . . . . . 
. . . . . . . . . . . . . . 10   
  			Extension limited to 45° . . . . . . . . . . . 
. . . . . . . . . . . . . . 10   

5208	Forearm, flexion limited to 100° and extension to 
45°. . . . . . .  20 

5209	Elbow, other impairment of Flail joint . . . . . . 
. . . . . . . . . . . . . 50   
Joint fracture, with marked cubitus varus or 
cubitus valgus 
	deformity or with ununited fracture of head of 
radius    20

5210	Radius and ulna, nonunion of, with flail false 
joint  . . . . . . . . .  40   

5211  Ulna, impairment of:
Nonunion in upper half, with false movement:
    				With loss of bone substance (1 inch (2.5 
cms.) 
					or more) and marked deformity . . . 
. . . .  30
 				Without loss of bone substance or 
deformity      20			   		Nonunion in lower 
half  . . . . . . . . . . . . . . . . . .   20   
    				Malunion of, with bad alignment   . . . . 
. . . . . . . 10   

5212  Radius, impairment of:
  			Nonunion in lower half, with false movement: 
With loss of bone substance (1 inch (2.5 
cms.)
		more) and marked deformity . . . . . 
. . . . . 30 
    				Without loss of bone substance or 
deformity . . .	 20   
    				Nonunion in upper half . . . . . . . . . 
. . . . . . . . . . . 20					Malunion of, 
with bad alignment . . . . . . . . . . . . .10			
	 
5213  Supination and pronation, impairment of:
  			Loss of (bone fusion):
The hand fixed in supination or 
hyperpronation . . 30   
    				The hand fixed in full pronation . . . . 
. . . . . . . . . . 20					The hand fixed 
near the middle of the arc or 						
	moderate pronation . . . . . . . . . . . . . . . . . . . 
20   

  			Limitation of pronation:
    				Motion lost beyond middle of arc  . . . . 
. . . . . . . . . 20   
		Motion lost beyond last quarter of arc, 
the hand 
			does not approach full pronation . . 
. . . . . . . 20		
Limitation of supination:
    				To 30° or less . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . .  10

38 C.F.R. § Part 4.71a, Diagnostic Codes 5205-5213 (1998).

38 C.F.R. § 4.71 Plate I (1998) indicates that normal range 
of elbow motion is between zero degrees and 145 degrees, with 
zero degrees representing full extension, and 145 degrees 
representing full flexion.  38 C.F.R. § 4.71, Plate I. Normal 
forearm pronation is zero degrees to 80 degrees; normal 
supination is zero degrees to 85 degrees.  Id.

The RO has assigned a 30 percent rating to the veteran's 
residuals of a left elbow injury with resection of left 
radius head and neck and degenerative joint disease, under 
the provisions of Diagnostic Code 5212, impairment of radius.  
This is the maximum disability rating under this Diagnostic 
Code, as it is under Diagnostic Codes 5211 and 5213.  A 20 
percent rating is the maximum available under Diagnostic Code 
5208.  

Diagnostic Codes 5205 and 5209 are not for application, 
because there is no objective evidence of ankylosis of the 
elbow or impairment of flail joint.  A higher disability 
evaluation is possible under Diagnostic Code 5210, nonunion 
of the radius and ulna with flail false joint.  However, the 
medical evidence of record does not demonstrate nonunion of 
the radius and ulna with a flail false joint.  Although the 
May 1997 X-ray revealed that there was no radial head of the 
veteran's left elbow, a VA examiner twice (in December 1997 
and February 1999) concluded that the veteran did not have a 
flail joint.  Consequently, a higher disability evaluation 
under Diagnostic Code 5210 is not warranted for the left 
elbow disability.

The medical evidence of record does not show that there is a 
limitation of flexion of the veteran's left elbow to 45 
degrees or less or that there is a limitation of extension to 
110 degrees or more.  In August 1994, the range of motion of 
the veteran's left elbow was noted to be normal.  The medical 
evidence of record shows that from 1997 to 1999, extension of 
the veteran's left elbow was to 10 to 20 degrees.  Flexion 
was to 130 to 135 degrees.  Consequently, a disability 
evaluation in excess of 30 percent is not warranted for the 
service connected residuals of a left elbow injury with 
resection of left radius head and neck and degenerative joint 
disease, under Diagnostic Codes 5206 or 5207.  38 C.F.R. § 
4.71a, Diagnostic Codes 5206 and 5207 (1998).

The Board has examined the provisions of 38 C.F.R. §§ 4.40 
and 4.45 in order to evaluate the existence of any functional 
loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's elbow joint.  See DeLuca, 8 Vet. App. 202 (1995).  
While the VA examiner noted in December 1997 that pain would 
limit the veteran's ability to use his elbow, he was unable 
to quantify this in terms of additional loss of range of 
motion.  This same examiner in February 1999 reported that it 
would be speculative to try to determine the degree of 
additional range of motion loss due to weakened movement, 
increased pain, incoordination, or excessive use of the arm.  
As such, the Board finds that neither 38 C.F.R. §§ 4.40 nor 
4.45 provides a basis for a higher evaluation.

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the veteran's disability is to be rated as follows: 
With X-ray evidence of involvement of 2 or more major joints, 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is awarded.  
With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups a 10 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

In this case, the limitation of motion of the veteran's left 
elbow is clearly compensable under the appropriate Diagnostic 
Codes (as detailed above), and in fact he has been assigned a 
30 percent rating for his disability under Diagnostic Code 
5212.  Because the veteran's limitation of motion of the left 
elbow is compensable under Diagnostic Codes 5205 through 
5208, he is not entitled to an additional 10 percent rating 
under Diagnostic Code 5003.  

The Board further notes that, "[s]cars, other," are rated 
on the basis of limitation of function of the body part 
affected.  38 C.F.R. Part 4, Diagnostic Code 7805 (1998).  
Scars which are tender or painful on objective demonstration 
are rated 10 percent disabling.  38 C.F.R. Part 4, Diagnostic 
Code 7804.  Scars that are superficial, poorly nourished, and 
repeatedly ulcerated warrant a 10 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 7803.  However, in every 
instance where the schedule does not provide a noncompensable 
(zero percent) evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1998).

The Board finds that the current disability picture presented 
with respect to the scar on the appellant's left elbow does 
not support the assignment of an increased rating.  As fully 
detailed above, the clinical findings on examinations for VA 
purposes conducted in August 1994, May 1997, December 1997, 
and February 1999, were entirely negative for any signs of 
tenderness, disfigurement, repeated ulceration, any 
functional impairment, or other disability associated with 
this scar.  The examiners in May 1997 and February 1999, in 
fact, noted that the veteran's scar was "well-healed."  In 
summary, the medical findings of record simply do not show 
any degree of functional impairment of the scar; and 
accordingly, a separate disability rating for the scar on the 
veteran's left elbow is not in order.

In summary, a disability evaluation in excess of 30 percent 
is not warranted for the service-connected residuals of a 
left elbow injury with resection of left radius head and neck 
and degenerative joint disease, for the reasons stated above.


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a left elbow injury with resection of left radius head and 
neck and degenerative joint disease is denied. 



REMAND

During his 1994 VA examination and in a May 1997 written 
statement, the veteran essentially asserted that his left 
elbow disability was adversely affecting his employability.  
In Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Court 
concluded that a remand was required due to the Board's 
failure to notify the appellant in that case that he was 
responsible for furnishing employment records to support his 
claim that his service-connected wrist disability affected 
his employment.  The Court noted that one of the criteria for 
purposes of determining whether to award an extraschedular 
rating in "exceptional" cases under 38 C.F.R. 
§ 3.321(b)(1) is a showing that a disability causes "marked 
interference with employment".  In Spurgeon, the appellant 
testified that his wrist condition had "quite disturbed" 
his work and that he had missed 800 hours of work at the U.S. 
Postal Service.  There was no evidence in the record, 
however, that VA ever attempted to secure the appellant's 
employment records and no evidence that VA ever notified the 
appellant that he had the ultimate responsibility of 
furnishing the records.  In this regard, the Court noted that 
if VA (for whatever reason) could not or would not request 
the veteran's employment records, it had, at a minimum, an 
obligation to advise the appellant of their relevance to his 
claim.  38 C.F.R. § 3.159(c); 38 U.S.C. § 5103(a).  Because 
it did not, a remand was required.

In the present case, the RO has not formally attempted to 
secure the veteran's employment records or notify the veteran 
of his ultimate responsibility in furnishing these most 
relevant records in relation to the claim to extraschedular 
benefits under 38 C.F.R. § 3.321 (b) (1998).  The RO has also 
not advised the veteran of the need to provide evidence of 
frequent periods of hospitalization.  Therefore, the issue of 
entitlement to an extraschedular evaluation is not ripe for 
appellate review and must be Remanded for due process 
requirements.

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  The RO should request the veteran to 
provide signed authorizations so that his 
employment records may be requested.  If 
and when copies of the veteran's 
employment records are obtained, they 
should be permanently associated with the 
claims file.  If the VA is unable to 
obtain this information, the veteran 
should be so notified and given an 
opportunity to do so.

2.  The RO should advise the veteran in 
writing that he may submit proof of 
marked interference with his employment, 
to include an up-to-date employment 
history.  This should contain a notation 
of all employment from July 1994, 
including time lost from such employment 
due to the service connected left elbow 
disability.  He should also be requested 
to submit evidence of frequent periods of 
hospitalization for his service connected 
left elbow disability in support of his 
claim for an extraschedular evaluation.  
Any medical evidence submitted by the 
veteran in this regard should be 
permanently associated with the claims 
file.  

3.  After the above development is 
completed, the RO should again consider 
the appropriateness of referring the 
veteran's claim to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
an extra-schedular evaluation of the 
veteran's residuals of a left elbow 
injury with resection of left radius head 
and neck and degenerative joint disease 
under the provisions of 38 C.F.R. § 3.321 
(1998).  

4.  If the issue pertaining to an extra-
schedular evaluation is unfavorable to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and given a 
reasonable opportunity to respond.  The 
supplemental statement of the case should 
contain a recitation of the provisions of 
38 C.F.R. § 3.321(b) (1998).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
REMAND is to adhere to due process requirements.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals


 

